Citation Nr: 0401257	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for eyesight 
deficiency.

4.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1988 and from June 1989 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO).  The Board remanded this matter 
in February 2001 to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The RO has now 
returned the case to the Board for further appellate review.  
The issue of entitlement to service connection for eyesight 
deficiency will be determined in this decision.  The 
remainder of the issues before the Board will be addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  The record contains no medical evidence that the 
veteran's eyesight deficiency is due to an injury or disease 
related to active service.


CONCLUSION OF LAW

Eyesight deficiency was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of the 
October 1998 rating decision, the September 1999 Statement of 
the Case, the February 2001 Board remand, the March 2003 
Supplemental Statement of the Case, and letters from the RO 
dated April 2001 and October 2002.  

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  The April 2001 
and October 2002 letters specifically advised the veteran of 
the provisions of the VCAA.  Therefore, the Board finds that 
these various documents and letters provided to the veteran 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered 
service medical records and VA clinical records, and afforded 
the veteran VA medical examinations.  The veteran did not 
request a personal hearing.  Accordingly, the Board finds 
that the RO has fulfilled its duty to assist the veteran and 
that no further action is necessary to comply with the VCAA.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

In relation to the current appeal, the service medical 
records show that the veteran wore prescription eyeglasses 
and that he had diagnoses of myopia, presbyopia, and 
astigmatism.  The veteran also had acute incidents of pink 
eye, a resolved corneal abrasion, and treatment for epoxy 
compound splashed into the left eye.  When the veteran 
complained of right eye pain, a right sinus cyst was 
determined to be the cause.  At the August 1998 retirement 
examination, the veteran reported tearing and occasional pain 
of the right eye, and that he required eyeglasses.

At an April 1999 VA examination, evaluation of the eyes was 
normal.  VA treatment records dated January through October 
1999 show that the veteran complained of decreased visual 
acuity and was followed for refractive error and astigmatism.

At a June 2002 VA eye examination, the veteran reported that 
his distance and near visual acuity had decreased gradually 
over the past several years.  The physical examination, 
including the extraocular muscles, pupils, visual field, 
lids, lashes, cornea, and conjunctivae, was normal.  The 
examiner found that the veteran had fluctuating vision due to 
his diabetes.  He assessed the veteran with myopia, 
astigmatism, and presbyopia.

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for eyesight deficiency.  The law regarding refractive error 
makes clear that such conditions do not constitute 
disabilities for VA benefits purposes.  See 38 C.F.R. 
§ 3.303(c) (providing congenital or developmental defects, 
and refractive errors of the eye are not "diseases or 
injuries within the meaning of applicable legislation.").  
Accordingly, the Board cannot award service connection for 
the veteran's myopia, presbyopia, or astigmatism.  

In addition, the record contains no evidence that the veteran 
sustained a chronic injury or disease in service that 
resulted in his current eyesight deficiency or other 
disability of the eyes.  Since a change in visual acuity is 
not a disability for VA benefit purposes and it has not been 
shown that the change in the veteran's visual acuity is 
attributable to an in-service injury, the veteran is not 
shown to have a current disability.  Eyesight deficiency is 
not a disability within the meaning of the law and the 
veteran has no other chronic eye disease or injury.  
Consequently, service connection must be denied.


ORDER

Service connection for eyesight deficiency is denied.

REMAND

Based upon a preliminary review of the record, the Board 
finds that additional development is required in order to 
adjudicate the issues of entitlement to service connection 
for a left thumb disability, a bilateral ankle disability, 
and heart disease.  The Board observes that the veteran has 
not been afforded any specialty VA examinations in relation 
to these claims.

As to the left thumb, the veteran's August 1998 retirement 
examination from active service shows that he reported 
bilateral thumb pain relieved with Tylenol.  During a Social 
and Industrial Survey performed in June 2002, the veteran 
reported soreness of his thumbs that interfered with some of 
his tasks as a mechanic.  At a June 2002 VA examination, the 
veteran reported a history of dislocating the metacarpal 
phalangeal joints of both thumbs while playing volleyball in 
service.  He currently had pain and weakness, worse on the 
right.  Objectively, there was deformity of the thumbs at the 
metacarpal phalangeal joints and weakness of the prehensile 
function and grip, right greater than left.  A November 2002 
VA examination contained no complaints or findings relevant 
to the left thumb. 

Based upon the above facts, the Board finds that the veteran 
should be afforded an orthopedic examination and that a 
medical opinion should be obtained regarding the relationship 
between any current left thumb disability and the veteran's 
period of active service.  

As to the bilateral ankle disability, service medical records 
show that the veteran complained of bilateral ankle stiffness 
in November 1995.  The x-rays of the right and left ankles 
performed in November 1995 and January 1996 found no 
abnormality.  The veteran underwent a bilateral heel spur 
excision and plantar fascial release in December 1996.  At a 
follow-up in August 1997, he complained of some lateral ankle 
pain as a result of gait change, and he had positive joint 
line tenderness.  

At a June 2002 VA examination, the examiner noted that the 
veteran had chronic heel spur and plantar fasciitis syndrome.  
The veteran was assessed with bilateral heel and Achilles 
tendon pain that limited his ability to walk and stand.  The 
x-ray report of the bilateral ankles and heels revealed 
calcaneal spurs.  At a November 2002 VA examination, the 
veteran reported pain of the knees, ankles, and feet that 
caused functional impairment.  Physical examination of the 
ankles observed some painful motion.  The veteran was 
assessed with bilateral ankle pain, probably due to 
degenerative joint disease, likely related to the right knee 
injury in service.  

Based upon the above facts, the Board finds that the veteran 
should be afforded an orthopedic examination to determine the 
nature and etiology of his bilateral ankle disability.  The 
Board observes that the veteran has been granted service 
connection for bilateral heel spur syndrome and degenerative 
joint disease of both knees.  Therefore, a medical opinion 
should be obtained as to whether these service-connected 
disabilities have caused or aggravated a bilateral ankle 
disability.

Finally, the Board finds that further medical clarification 
would be helpful to resolve the veteran's claim of 
entitlement to service connection for heart disease.  The 
service medical records include chest x-rays performed in 
March 1994, April 1996, and February 1997 that showed no 
evidence of cardiac disease.  A November 1996 EKG revealed a 
nonspecific T wave abnormality.  At a cardiology consultation 
performed in December 1996, the veteran reported no history 
of cardiac symptoms and the physical examination was normal.  
The physician found that the veteran's symptoms were 
suggestive of sleep apnea and that no further cardiac work-up 
was needed.  A February 1998 examination noted that an EKG 
had shown sinus bradycardia with occasional premature atrial 
complex, possibly due to silent myocardial infarction.  At 
the August 1998 retirement examination, the veteran reported 
a history of T wave abnormality of EKG with no cardiac 
symptoms, and the cardiac examination was normal.  

VA clinical records show that the veteran complained of chest 
pain with exercise in October 1999.  Physical examination was 
negative and the EKG showed sinus bradycardia and nonspecific 
T wave abnormality.  The veteran was assessed with atypical 
chest pain.  A treadmill stress test performed in December 
1999 found good functional capacity and excellent prognosis, 
borderline ST changes, not diagnostic of ischemia.  

In April and October 2000, the veteran complained of 
occasional substernal chest pain associated with exertion.  
In December 2000, a treadmill stress test was determined to 
be normal with good exercise tolerance.  VA treatment records 
from April 2001 through April 2002 show that the veteran had 
no further chest pain and that all cardiac evaluations were 
normal.  

At a June 2002 VA examination, the veteran reported that he 
was currently free of chest pain and that he used no cardiac 
medications.  He reported a history of EKG with abnormal T 
waves and negative treadmill stress tests.  The cardiac 
examination was negative.  At a November 2002 VA examination, 
the veteran reported the same medical history and the absence 
of any current chest pain.  The cardiovascular examination 
was again normal.  The veteran was assessed with possible 
coronary artery disease with abnormal EKG.

Based upon the above facts, the Board finds that the veteran 
should be afforded a comprehensive cardiovascular examination 
to determine if he has any current heart disease and, if so, 
whether that heart disease may be related to his period of 
active service.  The Board finds that such an examination and 
medical opinion are necessary because the veteran has 
periodically experienced chest pain and has had abnormal EKG 
readings.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all relevant 
treatment records, both private and VA, 
not previously associated with the claims 
file.

3.  Then, the RO should schedule the 
veteran for VA orthopedic and 
cardiovascular examinations to ascertain 
the nature and etiology of his claimed 
left thumb and bilateral ankle 
disabilities, as well as his heart 
disease.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should opine 
whether it is at least as likely as not 
that any current left thumb or bilateral 
ankle disability, or heart disease is 
related to the veteran's period of active 
service.  As to the bilateral ankle 
disorder, the examiner should also opine 
whether it is at least as likely as not 
that any current disorder is related to 
the veteran's service-connected bilateral 
knee or bilateral heel spur disabilities.  
All opinions should be supported by 
complete medical rationales and should 
identify the relevant facts relied upon.

4.  Finally, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



